NO. 07-08-0507-CR

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL C

                                MARCH 12, 2009
                        ______________________________

                                LISA JANELL SMITH,

                                                             Appellant

                                           v.

                              THE STATE OF TEXAS,

                                                    Appellee
                      _________________________________

           FROM THE 31ST DISTRICT COURT OF WHEELER COUNTY;

               NO. 4413; HON. STEVEN RAY EMMERT, PRESIDING
                      _______________________________

                                   Dismissal
                        _______________________________


Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

      Lisa Smith (appellant) filed an appeal from the trial court’s refusal to reduce her

bond, pending an adjudication hearing, from $500,000.00.        On February 20, 2009,

appellant’s counsel filed a motion to dismiss the appeal and attached an affidavit

wherein he stated that appellant had been released from custody on a personal

recognizance bond and that appellant no longer desired to pursue her appeal. Because

the case has become moot, we dismiss the matter.
      A case is moot when (1) a party seeks a judgment to resolve a controversy, but

no controversy exists, or (2) judgment is sought on a matter which cannot have any

practical legal effect on an existing controversy. Texas Health Care Info. Council v.

Seton Health Plan, Inc., 94 S.W.3d 841, 846-47 (Tex. App.–Austin 2002, no pet.).

Because appellant received the relief requested, a controversy no longer exists. Nor

would our proceeding with the appeal and rendering an opinion and judgment have any

practical legal effect on an existing controversy. So, we conclude that the appeal has

become moot and dismiss it. In re R.M., 234 S.W.3d 103, 104 (Tex. App.–El Paso

2007, no pet.).

      Accordingly, the appeal is dismissed as moot.



                                              Brian Quinn
                                              Chief Justice


Do not publish.




                                          2